Citation Nr: 0121268	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-11 997	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative residuals, repair of the left patellar tendon, 
partial medial meniscectomy, articular cartilage shave and 
total knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran, who had active service from August 
1966 to August 1968 and from February 1976 to December 1976, 
appealed that decision to the BVA and the case was forwarded 
to the Board for appellate review.


FINDING OF FACT

On August 15, 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw "all pending appeals."


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



